DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 13, 16, 19-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (US 2016/0352091).

With respect to claim 1, Qi discloses a system for providing DC power [Par. 0009] to a remote load [Fig. 1; 141-144] over a transmission line [Fig. 1; 113, 123, 124] comprising: 
a source power supply [Fig. 1; 107] supplying DC power to the transmission line [Par. 0010]; 
a power conditioning system (characterized in local protection devices including DC/DC converter) [Fig. 1; 131, 145-148] for receiving power from the transmission line and supplying power to the load [Par. 0014-0015], said power conditioning system limiting [Par. 0021] (fault current limiting function) a rate of change of current (characterized in line current time rate of change) drawn from the transmission line to a maximum rate of change (characterized in limit, threshold, or trigger point) [Par. 0029 & 0032]; 
characterized by operation to send a trip signal to open the protective device, which inherently reduces current flow to the corresponding load)

With respect to claim 2, Qi discloses a system for providing DC power [Par. 0009] to a remote load [Fig. 1; 141-144] over a transmission line [Fig. 1; 113, 123, 124] comprising:
a source power supply [Fig. 1; 107] supplying DC power to the transmission line [Par. 0010]; 
a load end control system at a load end of the transmission line (implicit that the local protective device [Fig. 1; 131, 145-148] are controlled by controller, also see [Par. 0033]) for limiting a dynamic behavior (characterized in line current time rate of change, see di/dt [Par. 0030]) of the load [Par. 0021] (fault current limiting function) as seen by the transmission line to be within dynamic behavior parameters that have been predetermined by said load end control system (characterized in evaluates whether a fault is present within a set limit, threshold or trigger point) [Par. 0029-0032]; and, 
a source end control system (characterized by one or more intelligent electronic devices associated with protection devices) [Par. 0011-0013] & [Fig. 1; 111, 121, 131]) for reducing the supply of power from said source power supply to the transmission line (characterized by operation to send a trip signal to open one of the protective devices, which inherently reduces supply of power) upon detecting that a dynamic behavior of the transmission line is outside said parameters that have been predetermined by said load end control system. (characterized in detecting the fault is based upon one or more of a current value exceeding a current threshold, a voltage value exceeding a voltage threshold, and a current time rate of change value exceeding a current time rate of change threshold) [Par. 0001, 0029-0032 & 0039]

With respect to claim 3, Qi discloses wherein said dynamic behavior is a rate of change of current (a current time rate of change, di/dt) [Par. 0030] and said dynamic behavior parameters are a maximum rate of change of current (characterized in limit, threshold, trigger point" of line current time rate of change), wherein said load end control system limits a rate of change of current drawn from the transmission line to a maximum rate of change determined [Par. 0029-0032] by said load end control system and said source end control system(characterized in “intelligent electronic devices) reduces the supply of power from said source power supply to the transmission line (characterized by operation to send a trip signal to open one of the protective devices, which inherently reduces supply of power) upon detecting that a rate of change of current on said transmission line exceeds said maximum rate of change. (characterized in detecting the fault is based upon one or more of a current value exceeding a current threshold, a voltage value exceeding a voltage threshold, and a current time rate of change value exceeding a current time rate of change threshold) [Par. 0001, 0029-0032 & 0039]

With respect to claim 4, Qi discloses wherein said load end of the transmission line comprises a power conditioning system (characterized by local protection device [Fig. 1; 145-148] including DC/DC converter) [Par. 0014] for receiving power from the transmission line and delivering it to the load and said load end control system limits a rate of change of current drawn by said power conditioning system from the transmission line [Par. 0021]. (fault current limiting function) & (characterized in line current time rate of change limited by set limit, threshold, or trigger point) [Par. 0029 & 0032]; 

With respect to claim 5, Qi discloses further comprising a load end power supply (characterized in DC/DC converter) for receiving power from the transmission line and delivering power to the load [Par. 0014] and wherein said load end control system limits the rate of change of current drawn by the load end power supply from the transmission line [Par. 0021 & 0029].

With respect to claim 8, Qi discloses a method for protecting against line to line faults in a power transmission line [Par. 0010] that delivers power to a remote load [Fig. 1; 145-148], comprising reducing power [Par. 0001] delivered by a source end power supply to the transmission line (characterized by send a trip signal to open the protective device, which inherently reduces power delivered)  if a dynamic behavior of a power characteristic (characterized in di/dt) of the transmission line exceeds a predetermined parameter imposed on said characteristic by a load end power conditioning system supplying the remote load [Par. 0029-0032, 0039]. (characterized in detecting the fault is based upon one or more of a current value exceeding a current threshold, a voltage value exceeding a voltage threshold, and a current time rate of change value exceeding a current time rate of change threshold)

With respect to claim 9, Qi discloses wherein said dynamic behavior is a change in current and said predetermined parameter is a maximum rate of change of current [Par. 0029-0030].

With respect to claim 10, Qi discloses wherein said reducing power delivered by a source end power supply comprises reducing the power output of said source end power supply [Par. 0011 & 0032]. (advances to the operation 522 to send a trip signal to open the protective device, which tripping the protective device 111 implicitly reduces power delivered from power supply 107).

With respect to claim 13, Qi discloses wherein said reducing power delivered by a source end power supply comprises shutting off a converter [0032]. (characterized by send a trip signal to open the protective device that is deemed to be equivalent to shutting off the corresponding DC/DC converter to the corresponding load)

With respect to claim 16, Qi discloses a power conditioning system [Fig. 1] (protection devices 121, 122, 131, 132, 145-148) for a load [Fig. 1; 144] supplied by a DC power transmission line [Fig. 1; 124, 133] & [Par. 0010] comprising: 
input terminals (implicit to protective devices 121, 122, 131 132 which receive power inputs from lines 113, 123, 124) for receiving power from the transmission line [Par. 0012-0013]; 
output terminals (implicit to protective devices 145-148 which output power to loads 141-144) for supplying power to the load [Par. 0014]; and, 
a control system (characterized by intelligent electronic devices) [Par. 0033] & (see Fig. 5]) limiting [Par. 0021] (fault current limiting function)  the rate of change of current drawn by the power conditioning system from the transmission line to a maximum rate of change (characterized in line current time rate of change limited by set limit, threshold, or trigger point) [Par. 0029-0032].

With respect to claim 19, Qi discloses the power conditioning system of claim 16 comprising a power converter (characterized by the DC/DC converter) [Par. 0014].

With respect to claim 20, Qi disclose a method for conditioning power received by a DC power transmission line for a load [Fig. 1] & [Par. 0010] comprising: 
receiving DC power from the transmission line [Par. 0010]; (DC power distribution system includes AC/DC converter which is structured to receive AC power from a transmission line or generation source (not illustrated), convert the AC power to DC power, and provide DC power to DC power distribution system)
(characterized in the use of local protection devices including DC/DC converter that conditions power from line) 
presenting conditioned DC power to the load [Par. 0014]; and, 
limiting [Par. 0021] (fault current limiting function) the rate of change of current drawn by the power conditioning system from the transmission line to a maximum rate of change (characterized in line current time rate of change limited by set limit, threshold, or trigger point) [Par. 0029-0032].

With respect to claim 21, Qi discloses a control system [Par. 0033] (characterized in use of intelligent electronic device performs process [Fig. 5] in conjunction with local protection devices) for use in a power transmission system delivering power to at least one remote load over a transmission line [Fig. 1] & [Par. 0010], said control system effective to limit [Par. 0021] a rate of change of current drawn by the load from the transmission line to a maximum rate of change determined by said control system [Par. 0029-0032 & 0039]. (characterized in detecting the fault is based upon one or more of a current value exceeding a current threshold, a voltage value exceeding a voltage threshold, and a current time rate of change value exceeding a current time rate of change threshold) 

With respect to claim 22, Qi discloses the system of claim 21 comprising a load end power converter (characterized in DC/DC converter) [Par. 0014] for receiving power from said transmission line and for delivering power to said load and wherein said control system (per local protection devices in conjunction with intelligent electronic devices) limits said rate of change of current by controlling the operation of said power converter [Par. 0021 & 0029-0032].

With respect to claim 25, Qi discloses wherein said predetermined parameter (characterized in limit, threshold, trigger point) is imposed by a system response of said power conditioning system caused by a selection of circuit elements of said power conditioning system [Par. 0029-0032]. (characterized by selecting whether or not to open or trip protective circuits of said power conditioning system conditioned on whether a fault is present by evaluating one or more of a current value exceeding a current threshold, a voltage value exceeding a voltage threshold, and a current time rate of change value exceeding a current time rate of change threshold)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0352091) in view of Babb (US 2012/0026633).

With respect to claim 6, Qi fails to disclose the system of claim 5 further comprising an energy storage unit as a buffer between said load end power supply and said load.
Babb teaches about DC power transmission including a power converter [Par. 0018] and teaches using a capacitor bank to buffer power to a load to facilitate protection against overvoltage or overcurrent damage is available to be coupled to any number of various electrical loads, such as one or more DC-to-DC converters (e.g., power converter 110), motors, various circuits and devices, etc. [Par. 0027].


With respect to claim 17, Qi fails to disclose the power conditioning system of claim 16 comprising an energy storage subsystem.
Babb teaches about DC power transmission including a power converter [Par. 0018] and teaches using a capacitor bank to buffer power to a load to facilitate protection against overvoltage or overcurrent damage is available to be coupled to any number of various electrical loads, such as one or more DC-to-DC converters (e.g., power converter 110), motors, various circuits and devices, etc. [Par. 0027].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Babb to further implement an energy storage subsystem motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) thereby facilitating protection against overvoltage or overcurrent damage when supplying power to send load by way of the DC/DC converter.

With respect to claim 18, Qi fails to disclose the power conditioning system of claim 17 wherein said energy storage subsystem comprises one or more capacitors.
Babb teaches about DC power transmission including a power converter [Par. 0018] and teaches using a capacitor bank to buffer power to a load to facilitate protection against overvoltage or 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Babb to further implement said energy storage subsystem comprising one or more capacitors motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) thereby facilitating protection against overvoltage or overcurrent damage when supplying power to send load by way of the DC/DC converter.

With respect to claim 23, Qi fails to disclose the control system of claim 22 further comprising an energy storage unit as a buffer between said power converter and said load.
Babb teaches about DC power transmission including a power converter [Par. 0018] and teaches using a capacitor bank to buffer power to a load to facilitate protection against overvoltage or overcurrent damage is available to be coupled to any number of various electrical loads, such as one or more DC-to-DC converters (e.g., power converter 110), motors, various circuits and devices, etc. [Par. 0027].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Babb to further include an energy storage unit as a buffer between said power converter and said load motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby facilitating protection against overvoltage or overcurrent damage when supplying power to send load by way of the DC/DC converter.

Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0352091) in view of Babb (US 2012/0026633) as applied to claims 6 and 23 respectively above, and further in view of Belson et al. (US 2006/0267563).

With respect to claim 7, Qi discloses wherein said control system limits the rate of change of current drawn by said load end power supply from the transmission line [Par. 0021 & 0029].
Qi fails to disclose wherein said control system controls the output of said load end power supply to target a desired power supplied to said load.
Belson discloses a system and technique regarding DC power transmission including the use of DC/DC converters [Par. 0012], and further teaches about controlling the output of said load end power supply to target a desired power supplied to said load [Par. 0018]. (characterized by in response to detecting a change in the electrical current consumed by the load, and adjusting the output DC voltage at the load...regulating the output DC voltage within a target voltage range)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Belson to further include wherein said control system controls the output of said load end power supply to target a desired power supplied to said load motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that facilities regulation of delivering power to the load within a desired and safe range.

With respect to claim 24, Qi discloses wherein said control system limits the rate of change of current drawn by said converter from the transmission line [Par. 0021 & 0029].
Qi fails to disclose wherein said control system controls the output of said converter to target a desired power supplied to said load.
(characterized by in response to detecting a change in the electrical current consumed by the load, and adjusting the output DC voltage at the load...regulating the output DC voltage within a target voltage range)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Belson to further include wherein said control system controls the output of said converter to target a desired power supplied to said load motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that facilities regulation of delivering power to the load within a desired and safe range.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0352091) in view of Zhou et al. (US 2017/0110969).

With respect to claim 11, Qi fails to further disclose wherein said reducing power delivered by a source end power supply comprises reducing a gain of a converter.
Zhou teaches about power conversion systems and, more particularly, to direct current (DC)-to-DC power converters.  Zhou teaches further about reducing a gain of a converter when there are instances of an overload condition or a short circuit condition to thereby isolate the affected DC/DC converter during a fault occurrence [Par. 0022 & 0049]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Zhou to further implement reducing power delivered by a source end power supply that comprises reducing a gain of a converter motivated by a desire to use a .

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0352091) in view of Zhou et al. (US 2017/0110969) as applied to claim 11 respectively above, and further in view of Babb (US 2012/0026633).

With respect to claim 12, Qi and Zhou fail to disclose wherein said converter comprises an output capacitor, said method further comprising the step of shunting current between two conductors of said transmission line when reducing said gain.
Babb teaches about DC power transmission including a power converter [Par. 0018] and teaches using an output capacitor bank to buffer power to a load to facilitate protection against overvoltage or overcurrent damage and shunting current between two conductors [Par. 0011, 0013 & 0027].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi in view of Zhou with Babb to further implement wherein said converter comprises an output capacitor, said method further comprising the step of shunting current between two conductors of said transmission line when reducing said gain motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby facilitating protection against overvoltage or overcurrent damage when supplying power to send load.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0352091) as applied to claim 9 above, and further in view of Scott (US 2244086).

With respect to claim 14, Qi fails to disclose wherein said step of reducing power delivered by a source end power supply to the transmission line comprises reducing said power to a non-zero level and further comprising the steps of: 
detecting whether there is current on the transmission line at said non-zero level of power; 
if so, continuing or repeating said step of detecting; and, 
if there is no current on the transmission line at said non-zero level of power, increase the power supplied by said source end power supply to the transmission line.
	Scott teaches about control systems related to the tripping and reclosure of circuit breakers and in particular teaches before reclosure of a circuit breaker normally connecting a load circuit to a supply circuit, the load circuit is automatically checked for line-to-line and line-to-ground faults, and upon tripping of the circuit breaker, a reduced voltage, preferably derived from the aforesaid supply circuit, is automatically applied to the load circuit [Col 1; ln 4-15].  Scott additionally teaches evaluating current while subjected to the reduced voltage in order to determine if reclosing of the circuit breaker based on current comparing means (see [Claim 5]).  In other words, Scott teaches a technique for detecting current during said non-zero level of power (i.e. the reduced voltage), and based on the detected current determining whether faults exist (by current being present during reduced-voltage application) in order to control when to increase the power supplied (by restoring regular voltage service with reclosure of circuit breaker).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi with Scott to further include wherein said step of reducing power delivered by a source end power supply to the transmission line comprises reducing said power to a non-zero level and further comprising the steps of: detecting whether there is current on the transmission line at said non-zero level of power; if so, continuing or repeating said step of detecting; and, if there is no current on the transmission line at said non-zero level of power, increase the power . 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2016/0352091) in view of Scott (US 2244086) as applied to claim 14 above, and further in view of Burek et al. (US 2018/0106849).

With respect to claim 15, Qi and Scott fail to disclose wherein said step of continuing or repeating terminates after a predetermined elapsed time.
Burek teaches about fault protection or detection for transmission lines wherein in the event of a fault occurring, the fault protection unit may trip, or open, circuit breakers, and further teaches about automatically closing said breakers to restore power transmission when the fault is cleared, which includes after some selected or predefined period of time based on arc extinction time [Par. 0002].  In other words Burek teaches a technique for, after a fault detection has reduced the power, resuming or restoring power on the transmission line after a predetermined period of time has elapsed based on knowledge that the fault will have cleared then.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qi in view of Scott with Burek to implement wherein said step of continuing or repeating terminates after a predetermined elapsed time apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and perform automatic restoration of power (e.g. by automatically closing breakers) in situations where an amount of elapsed time is known to sufficiently clear a fault.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bengtsson et al. (US 2011/0085273) discloses providing an improved circuit breaking functionality in a circuit breaker including a control unit that detects a fault on the power line, opens the circuit breaking element, which opening starts a disconnection time interval, injects a test signal into the power line, measures a response, determines an impedance of the power line from the response, analyses the impedance during the time interval based on comparing the impedance with a reference threshold, determines a permanent or a temporary fault based on the analyzed impedance, re-closes the circuit breaking element after the time interval if the fault is temporary and keeps the circuit breaking element open after the time interval if the fault is permanent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865   

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/11/2022